In an action, inter alia, to recover a money judgment for arrears in temporary alimony, defendant appeals from so much of an order of the Supreme Court, Rockland County, dated April 26, 1979, as upon reargument adhered to its original determination insofar as it granted judgment to the plaintiff for $675 in temporary alimony arrears. Order affirmed insofar as appealed from, without costs or disbursements. Since section 244 of the Domestic Relations Law permits the entry of a money judgment for arrearage in the payment of temporary alimony after the final judgment of divorce has been granted, Special Term’s order should be affirmed. Mollen, P. J., Hopkins, Titone and Mangano, JJ., concur.